DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-17 recite various inlets and outlets, some having no reference descriptions or numbers to differentiate them, which creates a lack of clarity in several of the dependent claims (claims 3, 5, 6, 9, etc. for example). Each of the inlets and outlets should be properly defined in order to prevent confusion when referring back to the specific inlets and outlets later in the claims.
Claim 9 recites the limitation "the second outlet" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-11, and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mason (U.S. Patent 8,726,886).
Regarding claim 1, Mason teaches a fuel pump assembly (Figures 1-2), comprising: a reservoir (28 or 44) having an internal volume (of 28 or 44) and an inlet (72A) that communicates with the internal volume (Col. 2, lines 37-67); a primary fuel pump (32) having an inlet (32A) in communication with the internal volume, an outlet (32B, 52, or area of 46 upstream of nozzle 60 inlet) through which fuel is discharged under pressure, an electric motor and a pumping element driven by the electric motor to take fuel into the inlet and discharge fuel from the outlet (Col. 2, line 49 to Col. 3, line 20); a secondary fuel pump (40) having a body (portion of 46 forming the jet pump 40) that defines a first inlet (area at outlet of nozzle 60 into body 46), a second inlet (68) and an outlet (80), wherein the first inlet receives at least some of the fuel discharged from the primary fuel pump outlet, a nozzle (60) is carried by the body or otherwise communicated with the first inlet so that fuel that flows out of the nozzle flows into the body via the first inlet, the second inlet is In communication with the reservoir inlet, and the outlet is in communication with the internal volume (Col. 2, line 61 to Col. 5, line 50), wherein the flow of fuel through the nozzle creates a drop in pressure in the area of the second fuel inlet to draw fuel from the fuel source through the second fuel inlet and the fuel drawn in through the second fuel inlet is combined with the flow of fuel from the nozzle and the combined fuel flows are discharged from the secondary fuel pump outlet and into the internal volume (Col. 5, lines 16-50).
Regarding claim 2, Mason discloses the invention of claim 1 as discussed above, and Mason teaches that the nozzle is received at least partially in the body and the body defines an area downstream of the nozzle that is larger in size than the flow area of the nozzle (Figure 1).
Regarding claim 3, Mason discloses the invention of claim 2 as discussed above, and Mason teaches that the body is formed as a single piece of material such that the first inlet, second inlet and the outlet are features integrally formed in the same component (Col. 3, lines 21-23; Figure 1).
Regarding claim 4, Mason discloses the invention of claim 2 as discussed above, and Mason teaches that the body is formed from a material conductive to electrostatic charges (Col. 3, lines 21-26).
Regarding claim 8, Mason discloses the invention of claim 1 as discussed above, and Mason teaches that at least a portion of the second inlet or of a passage coupled to the second inlet is at an acute included angle of between 0 and 60 degrees relative to the direction of the force of gravity (Figure 1).
Regarding claim 9, Mason discloses the invention of claim 1 as discussed above, and Mason teaches that one of the outlets is coupled to a first end of an outlet tube, and wherein the outlet tube is bent and includes a portion that is located above a height of another one of the outlets relative to the force of gravity (Figure 1 [See multiple outlets, and connected bent tubes, with portions higher than other outlets]).
Regarding claim 10, Mason discloses the invention of claim 1 as discussed above, and Mason teaches a pick-up tube (72) having a first end (72A) coupled to the reservoir and communicated with the inlet of the reservoir, and the pick-up tube has a second end (72B) spaced from the reservoir (Figure 1).
Regarding claim 11, Mason discloses the invention of claim 1 as discussed above, and Mason teaches an intake tube (72) coupled at a first end to the reservoir (72A) and communicated with the inlet of the reservoir, and the intake tube has a second end (72B) coupled to the second inlet of the body (Figure 1).
Regarding claim 13, Mason discloses the invention of claim 1 as discussed above, and Mason teaches a carrier received within the reservoir (44) internal volume and having a wall that supports the primary fuel pump (32) within the internal volume (see the walls which integrally connect to the portion of the body 46 forming the secondary fuel pump, and which directly support the fuel pump 32, in Figure 1), and wherein the body is formed in the same piece of material as at least a portion of the carrier (See Figure 1).
Regarding claim 14, Mason discloses the invention of claim 1 as discussed above, and Mason teaches an intake tube (72) coupled at a first end (72B) to the second inlet of the body and a second end (72A) that is remote from the reservoir (it open outside the reservoir, i.e. remote to the reservoir)(Figure 1).
Regarding claim 15, Mason discloses the invention of claim 14 as discussed above, and Mason teaches that the intake tube extends from within the internal volume to a location outside of the internal volume (Figure 1).
Regarding claim 16, Mason discloses the invention of claim 15 as discussed above, and Mason teaches that the intake tube is defined in part by a passage formed in the reservoir (Figure 1).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mason (U.S. Patent 8,726,886).
Regarding claim 17, Mason discloses the invention of claim 1 as discussed above, and Mason teaches that the primary fuel pump includes an outlet body that defines the outlet of the primary fuel pump (See Figure 1 for bodies forming the previously described outlet), and a hollow projection (36) that defines a second outlet of the primary fuel pump, and a portion of the body (46) of the secondary fuel pump that defines the first inlet is received by at least part of the hollow projection so that the body of the secondary fuel pump is coupled to the outlet body (Figure 1).
Mason does not teach that the body of the secondary fuel pump is received "over" the part of the hollow projection.
However, a person having ordinary skill in the art would have found it to be an obvious matter of design choice before the effective filing date of the claimed invention to modify the invention of Mason such that it is received over rather than within, since applicant has not disclosed that this small difference solves any stated problem or is for any particular purpose and it appears that the assembly would perform equally with either configuration, so long as the two elements are coupled satisfactorily.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433. The examiner can normally be reached Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747